Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 13, 2016

The Court of Appeals hereby passes the following order:

A17D0173. LINDA EVANS v. FORSYTH COUNTY BOARD OF
    EDUCATION.

      Linda Evans was injured on the job in 2013, and her employer, the Forsyth
County Board of Education, accepted her injury as compensable and began paying
benefits. Later, the County sought a hearing to determine several issues. Pending the
hearing, which has not yet been held, the parties engaged in discovery. The County
requested a protective order to prevent the disclosure of certain evidence, and an
administrative law judge (“ALJ”) for the State Board of Workers’ Compensation
granted the request. Evans appealed, and the Board’s appellate division adopted in
part and amended in part the ALJ’s order. Evans then appealed to the superior court,
which dismissed the appeal on the ground that only final orders or judgments in
workers’ compensation cases may be judicially reviewed.           Evans now seeks
discretionary review in this Court.
      “Only a final award, order, judgment or decision of the Appellate Division is
subject to appeal to the superior court.” Strickland v. Crossmark, 298 Ga. App. 568,
570 (1) (680 SE2d 606) (2009) (punctuation omitted); see also OCGA § 34-9-105 (b).
A final award is “one which grants or denies compensation.” Conwood Corp. v.
Guinn, 190 Ga. App. 595, 595 (379 SE2d 621) (1989) (punctuation omitted).
Nothing in the workers’ compensation scheme permits an interlocutory appeal. See
Strickland, supra. The order at issue here was an interlocutory discovery order, not
a final workers’ compensation award. Because the superior court did not address a
final workers’ compensation award, this application presents nothing for review. It
is therefore DISMISSED as premature. See Gilman Paper Co. v. Davis, 230 Ga.
App. 364 (496 SE2d 469) (1998).



                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   12/13/2016
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.